DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 3/20/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2018/0268783) in view of Bowers (US 2017/0163519).
Regarding claim 1, Woo discloses a method for monitoring the status of a touchscreen a display assembly, said method comprising the steps of: 
transmitting signals to the touchscreen of the display assembly (para. 33-35); 
determining that signals to the touchscreen are interrupted for at least a predetermined amount of time (para. 33-34, 39, 41); 
identifying a type of damage based upon a nature of the interrupted signals (para. 36, 54); 
identifying a location of damage based upon a location of the interrupted signals (para. 36, 54); and 
generating a visual representation indicating the type and location of damage at the touchscreen (para. 36, 48, 54).

Bowers discloses a visual representation at a remote device indicating the type and location of damage at the touch screen (para. 168-169, 210 and fig. 26).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Bowers in the device of Woo. The motivation for doing so would have been to provide the ability for remote screen damage detection (Bowers; para. 168-169), such that remote entity, such as a service center, can monitor multiple displays and send out service technicians as needed.
Regarding claim 2, Bowers discloses further comprising the steps of: generating a request for repair indicating the type of damage, the location of the damage, and identifying information for the display assembly (para. 168-169, 211-212, 215, 217).
Regarding claim 3, Woo discloses wherein: the step of identifying the type of damage based upon the nature of the interrupted signals comprises the sub-steps of: 		determining that the nature of the interrupted signals includes persistent touch input for at least the predetermined amount of time at the location (para. 39-41); and 
determining that the type of damage comprises a surface obstruction (para. 48, 54).  
Regarding claim 4, Bowers discloses generating a request for repair indicating the type of damage, the location of the damage, and identifying information for the display assembly (para. 168-169, 211-212, 215, 217); and 
transmitting said request for repair is transmitted to an unskilled team (para. 167-168).
Regarding claim 5, Woo discloses wherein: the step of identifying the type of damage based upon the nature of the interrupted signals comprises the sub-steps of: 
determining that the nature of the interrupted signals include persistent interruptions inconsistent with touch input over a portion of the touchscreen including at least the location (para. 39-41); and 
determining that the type of damage comprises physical damage to the touchscreen (para. 48, 54).
Regarding claim 6, Bowers discloses further comprising the steps of: generating a request for repair indicating the type of damage, the location of the damage, and identifying information for the display assembly (para. 168-169, 211-212, 215, 217); and 
transmitting said request for repair to a skilled team, wherein said request for repair comprises one or more identifiers for replacement parts for the touchscreen (para. 176-177).
Regarding claim 7, Woo discloses wherein: Page 3 of 11App. No. 16/799,377 Re: Office Action mailed 2/5/2021 the step of identifying the type of damage based upon the nature of the interrupted signals comprises the sub-steps of: 
determining that the nature of the signal interrupted signals include persistent interruptions over an entire touch input area of said touchscreen (para. 39-42); and determining that the type of damage comprises a failure event (para. 37, 43, 48).
Regarding claim 8, Bowers discloses generating a request for repair indicating the type of damage, the location of the damage, and identifying information for the display assembly (para. 168-169, 211-212, 215, 217); and 
transmitting said request for repair to a skilled team, wherein said request for repair and comprises one or more identifiers for replacement touchscreens (para. 176-177, 210).  
Regarding claim 9, Bowers discloses wherein: said display assembly comprises an open loop pathway for ambient air (para. 109).  
Regarding claim 10, Bowers discloses wherein: said display assembly comprises a closed loop pathway for circulating gas (para. 122).  
Regarding claim 11, Bowers discloses said visual representation is displayed at a network operations center in electronic Page 4 of 11App. No. 16/799,377 Re: Office Action mailed 2/5/2021 communication with said display assembly and comprising said remote device (para. 168-169).
Regarding claim 12, Bowers discloses wherein: said remote device comprises a personal electronic device in electronic communication with said display assembly (para. 170, 176); and said visual representation is displayed at a-said personal electronic device (para. 170, 176).
Regarding claim 13, Woo discloses wherein said touchscreen is configured to utilize in-cell concurrent capacitive imaging technology (para. 36, 33.) Further wherein ICCI is conventional.
Regarding claim 14, Woo discloses further comprising the steps of: energizing an entire array for the touchscreen during operation (para. 39); 
monitoring the touchscreen for an initial period of time to establish steady-state behavior (para. 34, 40); and 
determining that signals to the touchscreen are interrupted where signal input varies from the established steady-state behavior (34-36, 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/           Primary Examiner, Art Unit 2628